Case 1:19-cr-00449-LO Document 186 Filed 04/01/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
Vv. : Criminal No. LO-19-0449
KENNETH RAVENELL, et al.,

Defendants.

WAIVER OF APPEARANCE

Defendant Joshua R. Treem waives his personal appearance at the status conference

scheduled for April 5, 2021.

April 1, 2021 ‘ Lt pe
-Joshua R. Treem
Case 1:19-cr-00449-LO Document 186 Filed 04/01/21 Page 2 of 2

Certificate of Service

Thereby certify that on this 1st day of April, 2021, the foregoing Waiver of Appearance
was served on all relevant parties via ECF.

/s/ Robert P. Trout
Robert P. Trout
Attorney for Joshua R. Treem
